

 
TERMINATION AGREEMENT
 
Reference is hereby made to that certain Call Option Agreement dated July 1,
2010 (as subsequently amended, extended or renewed, the “Agreement”) between
Atlantis Group HF and Lions Gate Lighting Corp. (now known as Umami Sustainable
Seafood Inc.).  The parties to the Agreement hereby agree as follows:
 
1.  
The Agreement and all rights and obligations thereunder are hereby terminated
effective immediately.

 
2.  
Option exercises, if any, under the Agreement are hereby cancelled and null and
void.

 
3.  
Each party warrants and represents that this termination agreement has been duly
authorized by its board of directors.

 


 
Dated: October 3, 2011
 
Umami Sustainable Seafood Inc.  
(formerly known as Lions Gate Lighting Corp.)
    Atlantis Group HF            
/s/ Oli Valur Steindorsson
   
/s/ Arni Pall Einarsson
 
Name:
   
Name:
 
Title: Chairman/CEO 
   
Title: CEO
 

                                                                                    

 


 